— Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 21, 1989, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and sentencing him, as a second felony offender, to a term of imprisonment of 3 Vi to 7 years, unanimously affirmed.
Defendant contends it was error for the trial court to allow rebuttal evidence that he was in possession of $555 at the time of arrest, on the grounds that such was prejudicial evidence of uncharged crimes and was not properly the subject of rebuttal. These arguments are for the most part unpreserved, no specific objections along these lines having been made at trial, and in any event, without merit. Both defendant and his girlfriend testified that they had remained at the premises solely because defendant had no money to get home after attending a party there the night before. Although the court had explicitly precluded the People from introducing evidence of the money, as well as the officers’ observations of defendant’s drug transactions outside the house (at which *497point they noticed a gun tucked in his waistband), the court also stated that if defendant" opened the door to the subject, the People would be allowed to pursue it. Since the money, or lack of it, was relevant to the very explanation offered by defendant for his presence, as well as to his defense of misidentification and frame-up, the evidence was admissible (People v Wise, 46 NY2d 321, 328; People v Valdes, 162 AD2d 177, lv denied 76 NY2d 867). Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.